Campbell, J.,
delivered the opinion of the court.
It was optional with the husband, to join in the suit, and, having become a co-complainant, he was liable to have the costs adjudged against him as against any other party.
In actions brought by virtue of sect. 1783 of the Code of 1871, against the wife and her husband, to enforce a demand “ for which her individual property is liable,” in which he is a party, not by his own act, but because of the legal requirement that he shall be, iio judgment can be rendered against him ; but where he joins his wife in instituting a suit, the fact that the object of the suit is to enforce a right of the wife does not relieve him from liability to costs as a party.
Motion denied.